                                                                               E-FILED
                                                  Monday, 28 January, 2019 01:02:12 PM
                                                          Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

CORDELL L. GINES,                      )
                                       )
     Plaintiff,                        )
                                       )
     v.                                )     No. 19-3013
                                       )
RYAN R. WILSON, LAWRENCE               )
BAPST, and MARTIN J. RYAN,             )
                                       )
     Defendants.                       )
      

                      MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     Plaintiff Cordell L. Gines filed this case pro se from the Big

Muddy River Correctional Center. The case is before the Court for a

merit review pursuant to 28 U.S.C. § 1915A. This statute requires

the Court to review a complaint filed by a prisoner to identify the

cognizable claims and to dismiss part or all of the complaint if no

claim is stated.

     In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

                              Page 1 of 5 
 
must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (quoted

cite omitted).

              In his Complaint, Plaintiff alleges that Ryan R. Wilson,

Lawrence Bapst, and Martin J. Ryan, three Illinois appellate

defenders appointed to represent Plaintiff on the appeal of Plaintiff’s

Illinois state criminal conviction, breached their fiduciary duty.

Plaintiff also alleges legal malpractice.1 Plaintiff seeks damages of

$5,000,000.

              This Court has jurisdiction over the state law claims if the

parties are citizens of different states and the amount in

controversy, exclusive of interest and costs, exceeds $75,000. 28

U.S.C. § 1332.   Diversity must be complete, meaning that no

plaintiff may be a citizen of the same state as any defendant.

McCready v. eBay, Inc., 453 F.3d 882, 891 (7th Cir. 2006).

              Plaintiff fails to allege facts from which the Court can conclude

that complete diversity exists between Plaintiff and Defendants. For


                                                            
 These claims appear identical to those raised in a state court proceeding. See
1

Gines v. Wilson, 2018 IL App (4th) 170811-U, ¶ 18 (affirming the dismissal of
plaintiff’s pro se complaint against Wilson, Ryan, and Bapst).
 

                                                               Page 2 of 5 
 
purposes of diversity jurisdiction, a prisoner’s domicile, and,

therefore, his citizenship, is presumed to be the state in which he

was domiciled prior to his incarceration unless he expresses a

desire to live elsewhere after he is released. See Bontkowski v.

Smith, 305 F.3d 757, 763 (7th Cir. 2002). Plaintiff does not

specifically allege his citizenship, although he is serving time in

prison for an offense committed in Illinois. See Gines v. Wilson,

2018 IL App (4th) 170811-U, ¶ 5 (noting plaintiff was convicted by a

Jackson County, Illinois jury of aggravated battery and aggravated

criminal sexual assault); see also

https://www2.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx

(last visited January 28, 2019) (showing Jackson County, Illinois as

the county of conviction).

     Plaintiff alleges that all three Defendants are Illinois appellate

defenders in Springfield, Illinois. A search of the Illinois Attorney

Registration and Disciplinary Commission website reveals that

Defendants Wilson and Ryan are still Illinois appellate defenders

while Defendant Bapst has retired. See https://www.iardc.org (last

visited January 28, 2019); see also Belleville Catering Co. v.

Champaign Market Place, LLC, 350 F.3d 691, 693 (7th Cir. 2003)

                              Page 3 of 5 
 
(noting that the judge should have checked diversity jurisdiction

independently). At most, the Complaint alleges that all of the

parties are citizens of Illinois. Therefore, diversity jurisdiction is

lacking.

     For the sake of completeness, the Court notes that Plaintiff

cannot bring a 42 U.S.C. § 1983 claim because “a public defender

does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal

proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981);

Cornes v. Munoz, 724 F.2d 61, 63 (7th Cir. 1983) (holding that “an

Illinois appellate defender does not act under color of state law

when representing a client”). Therefore, the Court does not have

jurisdiction pursuant to 28 U.S.C. § 1331.

IT IS THEREFORE ORDERED:

     1)    Plaintiff’s Complaint is dismissed without prejudice for

lack of jurisdiction.

     2)    If Plaintiff believes he can establish jurisdiction, he may

file an amended complaint on or before February 11, 2019. Plaintiff

is advised, however, that if this Court deems his amended



                               Page 4 of 5 
 
complaint frivolous or malicious, or finds that it fails to state a

claim, Plaintiff may be assessed a strike under 28 U.S.C. § 1915(g).

ENTERED: January 28, 2019

FOR THE COURT:

                                s/Sue E. Myerscough
                                SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                              Page 5 of 5 
 
